       Case 1:19-cv-00391-LG-RPM Document 524 Filed 08/23/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION

ARC CONTROLS, INC.,               )
     Plaintiff,                   )
                                  )
v.                                )
                                  ) CASE NO. 1:19-cv-391-LG-RPM
                                  )
M/V NOR GOLIATH, in rem, and ) Consolidated with:
GOLIATH OFFSHORE HOLDINGS PTE. ) CASE NO. 1:19-cv-395-LG-RPM
LTD., in personam                 )
_________________________________ )


                              NOTICE OF BOND REDUCTION


        COME NOW, through undersigned counsel, Defendants, M/V NOR GOLIATH, in rem,

and Goliath Offshore Holdings Pte. Ltd., in personam, (collectively “Defendant” or “Goliath”),

who file this Notice of bond reduction following this Court’s August 19, 2021, Order reducing the

surety bond required of Goliath to $704,719.29. See R. Doc. 523. The revised and reduced bond

rider is attached hereto as Exhibit “A” and will be placed into the registry of the Court.




                                                 1
PD.35149984.1
       Case 1:19-cv-00391-LG-RPM Document 524 Filed 08/23/21 Page 2 of 2




                                           Respectfully submitted:

                                           /s/ James G. Wyly, III
                                           James G. Wyly, III, MS Bar 7415
                                           Phelps Dunbar LLP
                                           2602 13th Street, Suite 300
                                           Gulfport, Mississippi 39501
                                           info@phelps.com
                                           Telephone:    (228) 679-1130
                                           Facsimile:    (228) 679-1131
                                           E-Mail:       jim.wyly@phelps.com

                                           -and-

                                           Miles P. Clements, T.A. (4184)
                                           Joseph E. Lee III (26968)
                                           Zachary J. Ardoin (37575)
                                           Phelps Dunbar LLP
                                           Canal Place
                                           365 Canal Street, Suite 2000
                                           New Orleans, Louisiana 70130
                                           Telephone:    (504) 566-1311
                                           Facsimile:    (504) 568-9130
                                           E-Mail:       miles.clements@phelps.com
                                                         josh.lee@phelps.com

                                           Counsel for Defendants M/V NOR GOLIATH, in
                                           rem, and GOLIATH OFFSHORE HOLDINGS
                                           PTE. LTD., in personam


                                    Certificate of Service
        I HEREBY CERTIFY that, on August 23, 2021, I electronically filed the foregoing with
the Clerk of Court by using the CM/ECF system, that service was accomplished through the Notice
of Electronic Filing on Filing Users, and that service was accomplished on any party or counsel
who is not a Filing User by other means in accordance with the Federal Rules of Civil Procedure
and the Local Rules of this Court.


                                           /s/ James G. Wyly, III




                                              2
PD.35149984.1
